Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2019

                                      No. 04-18-00828-CR

                                       Gregory G. PAEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR7573
                         Honorable Jefferson Moore, Judge Presiding

                                         ORDER
         After we granted court reporter Debra A. Doolittle’s first motion for extension of time to
file the reporter’s record, we set the record due on March 22, 2019. See Tex. R. App. R. 35.3(c).
After the extended due date, the court reporter filed a second request for an extension of time to
file the record until April 22, 2019.

       The reporter’s request is GRANTED. The reporter’s record must be filed with this court
by April 22, 2019. See id.

        If the court reporter is unable to file the completed record by April 22, 2019, any further
request for additional time to file the record must be accompanied by a signed, written status
report.

       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).

        The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the requested date.

       The preferred form for the status report, with an accompanying example, is attached.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court